Mr. President, may I in the first place express to you my warmest congratulations on your unanimous election to the presidency of this session of the General Assembly. We feel confident that under your wise guidance the deliberations of this Assembly will bring a constructive contribution to the solution of the various international problems. In your person we also greet your country, with which Cyprus maintains close links of friendship based on common ideals and purposes within non-alignment. I would likewise wish to express our deep appreciation to your distinguished predecessor, Mr. Leopoldo Benites, for the excellent way in which he guided the deliberations of the previous session.
3.	I have had the privilege of addressing the General Assembly on previous occasions, but never before in circumstances such as now prevail, never before in an international situation so ominously removed from the fundamental principles upon which this Organization is based. And what is particularly odd is that we are now supposed to be in a period of detente.
4.	The world has over the years been eagerly looking forward to a period of detente. The expectation has been that reducing antagonism and tension would lead to a more effective implementation of Security Council resolutions in the vital interest of international peace and security rather than in the opposite direction, as the world has silently but sadly witnessed in recent days. By saying this I do not in the least purport to make any criticism whatsoever. I am merely placing on record a melancholy reality that should not, and cannot, be glossed over in the United Nations or ignored by the international community without dire consequences for the further course of world developments at times so critical as the present. For we are in a period of delicate balance between the prevalence of the concept of the use of force and domination an outdated relic of the past and that of reason and peace so necessary for survival in our interdependent world of a nuclear age.
5.	This is a trying period of transition. International events of major significance in their implications and message to the world should be carefully scrutinized by this Assembly. The United Nations is essentially a political institution, but there are times in history when human institutions, in confronting critical problems, have to give prominence to decisions of ethical quality. That ethical quality is but the gist of the principles of the Charter. Ignoring them through the pursuit of short-term parochial interests, in a return to outdated policies of obscurantism, would be an unrealistic pursuit of interest. It can ultimately only lead humanity through a downward course of moral degradation to its physical doom.
6.	Upon Cyprus has fallen the sad lot to be a signal and a symbol in the course of mankind. Its treatment by the international community at the present cross-roads in history would be a decisive landmark in that course, whether upwards or downwards. Beyond the tragic fate of Cyprus, what is of wider significance and import is its intrinsic meaning to the world and the inevitable repercussions resulting from it. Thus the problem of Cyprus far transcends the limits and confines of Cyprus. It poses a major international problem and a challenge to the world.
7.	An effort to cover up the international crime involving outworn political tactics of pressure to achieve unjust and ignominious compromises is far below the level of the present challenge, and will not serve any good purpose for Cyprus and its people as a whole; least of all will it serve the interest of peace.
8.	It is customary, in addressing the General Assembly, to deal with the various international problems and issues. I hope I shall be excused if I deviate from this practice and confine myself to the problem of Cyprus, which has suddenly reached dimensions so ominous as to make it a grave and threatening problem in the area and beyond.
9.	My country, a small non-aligned State Member of the United Nations, is at this moment mutilated and practically destroyed by an armed attack and invasion by Turkey, unprecedented in its ferocity and inhumanity.
10.	It was about two months ago that I came to the Security Council to denounce the coup, engineered 
and staged against the legitimate Government of Cyprus by the military junta then ruling Greece. Officers from Greece serving with the Cyprus National Guard, acting on instructions from the military junta in Athens, on 15 July attacked and destroyed the Presidential Palace with heavy weapons, seeking my death. There is no doubt that I was the target of that criminal action. The coup d'etat by the Greek junta failed, inasmuch as it did not reach its target. I am gratified because that military regime, which for seven years oppressed the people of Greece and brought that State to international isolation and disrespect, is no longer in power. Thus Greece is again finding its way to democracy and national dignity.
11.	The coup d'etat of the Greek junta was the prelude to the present tragedy in Cyprus. That evil was followed by another evil, and a much worse one. Turkey, using the coup as a pretext, and purportedly acting under the Treaty of Guarantee of 1960, intervened militarily in Cyprus in contravention of the Treaty itself by invading the island on 20 July. The Treaty did not and could not give such rights of military intervention as alleged by Turkey. Furthermore, the very nature and conduct of this military operation in Cyprus has been in direct violation of the declared purposes of the Treaty. For, instead of protecting the independence and territorial integrity of Cyprus, as a guarantor Power, Turkey has been destroying both. It has embarked upon destroying what it itself guaranteed. Turkey alleged that the action it was taking was for the purpose of restoring the constitutional order that had been disturbed by the coup. I am under the impression that some countries did not raise their voice against the Turkish invasion at first because they were deceived by Turkey as to its real intentions. Turkey falsely stated that the action it was taking was of a limited nature. It spoke of a policing and even of a peace operation aiming solely at the restoration of the constitutional order. But what Turkey was in fact doing and continues to do in Cyprus has nothing to do with the restoration of constitutional order.
12.	As a result of the Turkish invasion, Cyprus, a flourishing and happy island, has been turned into a place of ruins, tears and death. The Turkish invasion forces have occupied almost 40 per cent of the territory of Cyprus and have uprooted from their homes over 200,000 people, constituting one third of the population of the country, who, having been forced to abandon their lands, have become refugees living in appalling conditions. The world has witnessed the ruthless showering of napalm bombs on undefended towns and villages, which has indiscriminately killed the civilian population in a fury of destruction. Even hospitals, churches and priceless ancient monuments were attacked and turned into ashes. Murder in cold blood, raping, looting and plunder were the daily practice during the advance of the Turkish troops. To find parallel examples of invasion with similar acts of brutality and destruction one has to go back to the fifth century A.D., to the time of Attila, whose name has been aptly given to this invading operation by the aggressor itself. Festivities and demonstrations were organized in Turkey to mark and celebrate the victory of the Turkish forces against Cyprus and decorations and medals have been distributed to the chiefs of the air force and the navy for their victory against a small and defenseless island. Victory it is indeed but a victory against the international legal order, against the United Nations and its Charter and against every norm of decency in a civilized society.
13.	Turkey has violated every accepted norm of international law and every accepted standard of international conduct. Its contemptuous behavior and complete disregard of the basic principles and provisions of the Charter of the United Nations is perhaps unprecedented.
14.	The Security Council, by its resolution 353 (1974) of 20 July provided the framework for a peaceful solution to the problem and called upon the parties concerned to enter into negotiations. This resolution was also accepted by Turkey, which has, however, shown no respect for it. At the Geneva Conference attended by the United Kingdom, Greece and Turkey, as the guarantor Powers, and by the representatives of the Greek and Turkish Cypriots, the Security Council resolution was completely ignored by Turkey. In Geneva, Turkey was not in fact negotiating but clearly trying to impose its terms at gun-point. With its troops in occupation of a great part of Cypriot territory, and relying on its overwhelming military superiority, Turkey was exercising blackmail to dictate its terms; and when a recess of 36 hours was proposed for consultations, it was refused by Turkey, which hastened within a few hours to embark upon the already prepared second and intensified phase of aggression against Cyprus, vastly increasing the occupied area. Turkey was thus violating even the cease-fire agreement it had signed on 30 July at Geneva.
15.	It is very difficult to describe even in general terms the tragedy and the destruction caused by the Turkish aggression against Cyprus. The number of victims of that aggression was in proportionate terms greater than that of the victims of the many years of war in Viet Nam.
16.	I cannot foresee where the drama of Cyprus may lead, if the international community finally fails to put an end to this aggression and if the independence and territorial integrity of Cyprus are not effectively ensured. In no circumstances should the acquisition of territories by force be tolerated, nor can it confer upon the invader any vantage point, in negotiations or otherwise. Neither can fails accomplish resulting from military operations be accepted or condoned. If they were to be accepted or tolerated in the case of Cyprus, a most dangerous precedent would be set for other small countries, whose independence would be at the mercy of their more powerful neighbors. 
17.	I have come here to seek the support of the international community in our struggle to save the independence, unity and territorial integrity of Cyprus. I am here for the cause of justice and the freedom of a small country, a Member of the United Nations. I bring to this Assembly the agony of the people of Cyprus for the survival of their country in freedom and dignity. We fully recognize the importance of greater understanding between the big Powers as improving the prospects of solution of world problems in accordance with the Charter, yet we feel we have to be skeptical regarding the fate of small countries within the sphere of power politics. We need to be convinced that detente does not imply compromising the interests and even the existence of smaller countries.
18.	I shall not attempt to give interpretations of the underlying causes which led to the recent events in Cyprus. But what I have to emphasize is that, what-ever the cause and whatever the reason, there can be no justification for the Turkish aggression. The question before us is simple: Should the fate and the very existence of small countries be decided by gunboat diplomacy, by the use of force, by destruction, by uprooting people from their ancestral homes, without the United Nations being in a position to act? That is the problem of Cyprus today, and it is only natural for the people who suffer to wonder why we have placed our hopes in the United Nations and in the rules of international law and the precepts of international morality which the United Nations represents.
19.	My position as to the solution of the problem of Cyprus is that such a solution must be based on the application of the Charter and the resolutions of the United Nations. In that connexion, I wish to stress that any negotiations on the problem will have to take place in a wider international conference than that of Geneva. We consider the proposal for an international conference within the framework of the United Nations as constructive and therefore acceptable to us. Certain prerequisites are, however, essential and will have to be fulfilled before negotiations are started. It is not possible to have free negotiations for a reasonable solution of the problem while Cypriot territory continues to be under foreign military occupation and while a third of the population are still refugees who have been forcibly expelled from their homes and lands. The return of the refugees is, from a humanitarian no less than a political point of view, a basic prerequisite.
20.	Turkey has repeatedly declared that it is not its intention to abolish the independence, sovereignty and territorial integrity of Cyprus; but while expressing that in words, it is by its acts doing just that, unless Turkey's interpretation of terms and concepts is different from that generally accepted. Turkey invaded Cyprus allegedly to restore constitutional order, that is, for the implementation of the Constitution of 1960. It is that Constitution which Turkey has guaranteed, together with Greece and the United Kingdom. Although the Constitution gives many privileges to the Turkish Cypriot community in such a way that some of its provisions impede the smooth functioning of the State yet it is still accepted by us as it stands. Any changes must be made with the consent of all concerned. What is peculiar is that Turkey is violating the very Constitution which, as it claims, has given it the right to intervene. It is obvious that the Turkish invasion was not intended to restore the constitutional order, as established by the Constitution of 3960, but to enforce Turkey's partitionist plans in violation of that Constitution.
21.	At the Geneva Conference, Turkey made it clear that its aim was a federation based on geographical separation. It has tried for that purpose to create, through its devastating military operation, the geographical prerequisites for such a federation, which never existed in Cyprus. To that end, it has uprooted from the occupied area the Greek Cypriot population so that it may transfer and establish there Turkish populations, removing them from their homes in various parts of the island. Such a federation is not only artificial but also inhuman. It entails the transfer of about half of the population of Cyprus. About 200,000 Greek Cypriots and nearly 70,000 Turkish Cypriots will be removed from their homes and land. I am sure that not only the Greek Cypriots but also the great majority of the Turkish Cypriots would not be happy to abandon their homes and be transferred to other areas. What purpose is to be served by such an inhuman exercise to achieve the autonomy and security of the Turkish Cypriot community, as claimed by Turkey? These protestations and claims are nothing but pretexts for the expansionist designs of Turkey, closely reminiscent of the protestations and claims made by Hitler in order to invade Czechoslovakia. They also remind us of the methods employed by Turkey to annex Alexandretta. The autonomy and security of the small Turkish Cypriot minority of 18 per cent can in no way justify a geographical federation which ;n practice will mean the partition of Cyprus.
22.	Turkey has declared that its purpose is not partition and that its military intervention was not to that end. Yet that partitionist aim of long standing has been repeatedly revealed over the years. On a previous occasion when Turkey was about to invade Cyprus, President Johnson, in a letter to Prime Minister Inonu of 5 June 1964, stated:
"... I must call your attention, however, to our understanding that the proposed intervention by Turkey would be for the purpose of effecting a form of partition of the island, a solution which is specifically excluded by the Treaty of Guarantee."
23.	The attitude of Turkey on this subject can also be seen from the statement made to the Turkish National Assembly on 8 September of the same year by Prime Minister Inonu, who said, "Officially, we promoted the federation concept, rather than the partition thesis, so as to remain within the provisions of the Treaty."
24.	Those quotations further confirm the tactical nature of the use of the word federation as an official camouflage of the intended partition.
25.	There can hardly be any doubt that the geographical federation is intended and will inevitably lead to the partition of the island and consequently to double annexation that is, ore part to Turkey and the other to Greece. That will be the end of Cyprus as an independent State. Such a development may perhaps be favored by certain Powers in their own interests. Cyprus, because of the importance of its strategic position, has unfortunately frequently been the victim of foreign interests. 
26.	No argument can justify the demand of Turkey for geographical federation, which would not only be inhuman but would also mean changing the identity of Cyprus. But what should be the answer if Turkey were to insist on geographical federation and by its military superiority were to impose it by force? Some who appear to be realists may advise that we should negotiate on the basis of geographical federation, indicating that in such a case, Turkey may show some flexibility as to the size of the area to be under Turkish control. There is some talk that the occupied area of 40 per cent might be reduced to something below 30 per cent. I do not think 1 should express any gratitude for such generosity by Turkey. Under no circumstances shall we negotiate so as to legalize the violation of the most basic principles of international law and human rights. Under no circumstances shall we agree to legalize any faits accomplis. Some may argue that if we do not accept geographical federation there is a danger that Turkey might attempt to occupy the rest of the island. It is, indeed, very easy for Turkey to conquer Cyprus. That danger will not, however, make us agree to legalize faits accomplis. What is unjust and immoral, such as the uprooting of populations, cannot be legalized. What is unjust and immoral cannot become just and moral by signing an agreement.
27.	The problem of Cyprus may perhaps appear complicated but is in fact very simple. It is the case of a small country, a Member of the United Nations, whose very survival and existence are at stake. This in turn makes it a test case for the United Nations. It is not only we who are anxious to see what the Organization can do and how it can become effective in protecting one of its small Members. I am certain that many other countries will also be anxiously awaiting the answer. It is inconceivable that the United Nations, which represents the conscience of humanity, should tolerate an aggressor applying the rule of the jungle and by brute force creating faits accomplis. If the faits accomplis resulting from the Turkish aggression are to be accepted or condoned, the consequences will not be limited to Cyprus. The future of Cyprus is closely linked with future developments in the sensitive area of the Middle East and the whole of the Mediterranean. If Cyprus were not a non-aligned country, we perhaps might have allies to come to our defense. But the fact that we do not should not render us a victim of a Power, a member of the North Atlantic Treaty Organization [NATO], which has illegally used the arms supplied to it for its defense to attack Cyprus.
28.	The case of Cyprus is a test case for non-alignment, and beyond that a test case for the United Nations. If the United Nations fails to make Turkey respect the Charter and its resolutions, the faith of the small countries in the United Nations will seriously be shaken. It is imperative that the Turkish troops and, indeed, all foreign troops, be withdrawn from Cyprus. This is the time for the United Nations to act. It is absolutely necessary not only for Cyprus but also for the United Nations and for mankind as a whole for the Organization to step in decisively and effectively, so that the territorial integrity and unity of Cyprus as a sovereign and independent State, Member of the United Nations, may be ensured and safeguarded.
29.	Before concluding, I wish to avail myself of this occasion to express to the Secretary-General, Mr. Kurt Waldheim, our gratitude for his abiding concern over the problem of Cyprus, his untiring efforts to bring about conditions of peace in the island, and his contribution towards a just solution within the principles of the Charter. I would also like to express our deep appreciation to his Special Representative in Cyprus, Mr. Weckmann-Munoz, as well his predecessor, Mr. Osorio-Tafall, for their constructive and patient work in the island. Our thanks are also extended to the collaborators and assistants of the Secretary-General, Mr. Guyer and Mr. Urquhart.
30.	I would be remiss if I did not say how greatly we value and appreciate the exemplary manner in which the United Nations Peace-keeping Force in Cyprus [UNFICYP] is discharging its responsibilities in the face of the great obstacles placed in its way and we pay tribute to its most able commander, General Chand, and to the officers and men under his command. At this moment, our thoughts go in deep sympathy and grief to those men of UNFICYP who, in the service of peace, lost their lives in Cyprus. And of course our appreciatijbn and warm thanks go to those countries whose Valuable contribution in military contingents and voluntary funds have made it possible for UNFICYP to operate in Cyprus.
